 

Exhibit 10.iii.c

 

THE MOSAIC COMPANY

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made this
             day of             ,             , by and between The Mosaic
Company, a Delaware corporation (the “Company”) and             
(“Participant”).

 

1. Award. The Company hereby grants to Participant an award of             
restricted stock units (“RSUs”), each RSU representing the right to receive one
share of Common Stock, par value $.01 per share, of the Company according to the
terms and conditions set forth herein and in The Mosaic Company 2004 Omnibus
Stock and Incentive Plan (the “Plan”). The RSUs are granted under Section 6(c)
of the Plan. A copy of the Plan has been furnished to Participant.

 

2. Vesting; Forfeiture.

 

(a) Except as otherwise provided in this Agreement, the RSUs shall vest on
            , 200    . If Participant ceases to be a director of the Company
prior to such date, the RSUs shall, subject to approval of the Board of
Directors in its sole discretion, become fully vested immediately upon
termination of directorship; provided, however, that if Participant (i) is
removed as a director at any time for cause in accordance with the Company’s
bylaws, or (ii) ceases to be a director of the Company for any reason prior to
the date of the next Annual Meeting of Shareholders following the date of this
Agreement, all of Participant’s rights to all of the unvested RSUs shall be
immediately and irrevocably forfeited.

 

3. Restrictions on Transfer. The RSUs shall not be transferable other than by
will or by the laws of descent and distribution. Each right under this Agreement
shall be exercisable during Participant’s lifetime only by Participant or, if
permissible under applicable law, by Participant’s legal representative. Until
the RSUs vest pursuant to Section 2 hereof, none of the RSUs or the shares of
Common Stock issuable upon vesting thereof (the “Shares”) may be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, and any purported
sale, assignment, transfer, pledge, hypothecation or other disposition shall be
void and unenforceable against the Company, and no attempt to transfer the RSUs
or the Shares, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the purported transferee with any interest or right in or
with respect to the RSUs or the Shares. Notwithstanding the foregoing,
Participant may, in the manner established pursuant to the Plan, designate a
beneficiary or beneficiaries to exercise the rights of Participant and receive
any property distributable with respect to the RSUs upon the death of
Participant, and Company Common Stock and any other property with respect to the
RSUs upon the death of Participant shall be transferable to such beneficiary or
beneficiaries or pursuant to the person or person entitled thereto by the laws
of descent and distribution, and none of the limitations of the preceding
sentence shall in such event apply to such Company Common Stock or other
property.

 

4. Distributions and Adjustments .

 

(a) If any RSUs vest subsequent to any change in the number or character of the
Common Stock of the Company (through any stock dividend or other distribution,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of
shares, or otherwise), you shall then receive upon such vesting the number and
type of securities or other consideration which you would have received if such
RSUs had vested prior to the event changing the number or character of the
outstanding Common Stock.

 



--------------------------------------------------------------------------------

5. Miscellaneous.

 

(a) Issuance of Shares. No stock certificate shall be issued to Participant
prior to the date on which the RSUs vest in accordance with Section 2 hereof and
the restrictions with respect to the RSUs lapse in accordance with Section 3
hereof. After such date, and following payment of the applicable withholding
taxes pursuant to Section 5(b) hereof, the Company shall promptly cause to be
issued a certificate or certificates, registered in the name of Participant or
in the name of Participant’s legal representatives, beneficiaries or heirs, as
the case may be, evidencing such vested whole Shares (less any shares withheld
to pay withholding taxes) and shall cause such certificate or certificates to be
delivered to Participant or Participant’s legal representatives, beneficiaries
or heirs, as the case may be, free of the legend or the stop-transfer order
referenced above. The value of any fractional Shares shall be paid in cash at
the time certificates evidencing the Shares are delivered to Participant.

 

(b) Income Tax Matters.

 

(i) In order to comply with all applicable federal or state income tax laws or
regulations, the Company may take such action as it deems appropriate to ensure
that all applicable federal or state payroll, withholding, income or other
taxes, which are the sole and absolute responsibility of Participant, are
withheld or collected from Participant.

 

(ii) In accordance with the terms of the Plan, and such rules as may be adopted
under the Plan, Participant may elect to satisfy Participant’s federal and state
income tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares, by (i) delivering cash, check (bank check,
certified check or personal check) or money order payable to the Company, (ii)
having the Company withhold a portion of the Shares otherwise to be delivered
having a Fair Market Value equal to the amount of such taxes, or (iii)
delivering to the Company shares of Common Stock already owned by Participant
having a Fair Market Value equal to the amount of such taxes. Any such shares
already owned by Participant shall have been owned by Participant for no less
than six months prior to the date delivered to the Company if such shares were
acquired upon the exercise of an option or upon the vesting of restricted stock
units or other restricted stock. The Company will not deliver any fractional
Shares but will pay, in lieu thereof, the Fair Market Value of such fractional
Shares. Participant’s election must be made on or before the date that the
amount of tax to be withheld is determined.

 

(c) Plan Provisions Control. In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.

 

(d) No Rights of Stockholders. Neither Participant, Participant’s legal
representative nor a permissible assignee of this award shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until the rights of Participant, Participant’s legal
representative or such permissible assignee with respect to such Shares have
vested in accordance with the terms hereof.

 

(e) No Right to Directorship. The issuance of the RSUs or the Shares shall not
be construed as giving Participant the right to continue as a director of the
Company, nor will it affect in any way the right of the Company to terminate
such directorship at any time in accordance with its bylaws. In addition, the
Company may at any time terminate the term of a director of the Company in
accordance with its bylaws free from any liability or any claim under the Plan
or the Agreement. Nothing in the Agreement shall confer on any person any legal
or equitable right against the Company or any Affiliate, directly or indirectly,
or give rise to any cause of action at law or in equity against the Company or
an Affiliate. By participating in the Plan, Participant shall be deemed to have
accepted all the conditions of the Plan and the Agreement and the terms and
conditions of any rules and regulations adopted by the Committee (as defined in
the Plan) and shall be fully bound thereby.

 

2



--------------------------------------------------------------------------------

(f) Governing Law. The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Delaware. Participant hereby submits to the
nonexclusive jurisdiction and venue of the federal or state courts of Delaware,
to resolve any and all issues that may arise out of or relate to the Plan or the
Agreement.

 

(g) Securities Matters. The Company shall not be required to deliver Shares
until the requirements of any federal or state securities or other laws, rules
or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

 

(h) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

 

(i) No Trust or Fund Created. Participant shall have no right, title, or
interest whatsoever in or to any investments that the Company, its Subsidiaries,
and/or its Affiliates may make to aid it in meeting its obligations under the
Plan. Neither the Plan nor the Agreement shall create or be construed to create
a trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and Participant or any other person.

 

(j) Headings. Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.

 

THE MOSAIC COMPANY By:    

Name: 

   

Title:

    PARTICIPANT  

Name:

   

 

3